DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (U.S. 2013/0079088) in view of Melnick et al. (U.S. 9,558,632). 
Regarding claims 1, 9, and 15, Lafky discloses a method of operating an electronic gaming machine in a gaming system, (fig. 1a), by at least one processor, (part 12 of fig. 2a), comprising collecting one or more upgrade symbols generated from an outcome of a primary game, (“free spin upgrades (such as additional wild symbols), player status upgrades”, par. 0157), funded by one or more wagers, (“In one embodiment, the gaming device includes a bet display 22 which displays a player's amount wagered”, par. 0035), the one or more upgrade symbols categorized according to a type of symbol for use in a skill-based bonus game, (“free spin upgrades (such as additional wild symbols), player status upgrades (such as leveling-up to a next achievement level)”, par. 0157), accessing and executing the skill-based bonus game according to the one or more primary game outcomes, (part 118 of fig. 3), and using gameplay functionality associated with the one or more upgrade symbols to enhance player performance of one or more quantifiable skill-based inputs during the skill-based bonus game, (part 122 of fig. 3).
Lafky, however, is silent on the issue of enabling an additional skill-based feature. In a related art, Melnick discloses a method of operating an electronic gaming machine in a gaming system, (fig. 1), wherein Melnick further discloses at least one upgrade symbol to enhance player performance by enabling an additional skill-based feature not otherwise available to the player without using the at least one upgrade symbol, (“one or more power-up game based functionalities (e.g., one or more special skill cards, one or more attack cards, one or more defense cards, etc.) may be presented”, col. 3, line 67 – col. 4, line 3), wherein this is viewed by the Examiner in combination with Lafky as meeting the claim limitation of at least one upgrade symbol to enhance player performance of at least one quantifiable skill-based input by enabling an additional skill-based feature not otherwise available to the player without using the at least one upgrade symbol. 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to combine the upgrade symbol teachings of Melnick into the art disclosed by Lafky in order to provide a new way of delivering game play includes providing the player the ability to either on their own and/or through interaction with other players improve their game outcome, as disclosed by Melnick, (col. 1, lines 39 – 42). 
Regarding claims 2, 10 and 16, Lafky discloses comprising detecting the one or more quantifiable skill-based inputs by a player using one or more input devices associated with the EGM during play of the skill-based bonus game, (part 122 of fig. 3).
	Regarding claims 3 – 5, 11 – 13 and 17 - 19, Lafky discloses comprising transferring at least a portion of control during the skill-based bonus game to the one or more devices associated with the EGM to detect the input of the one or more quantifiable skill-based inputs, wherein the one or more quantifiable skill-based inputs are selected from a list comprising at least one quantifiable input of a mental skill and at least one quantifiable input of a physical skill, (part 122 of fig. 3).
	Regarding claim 6, Lafky discloses comprising providing a consolation award when the player performance during the skill-based bonus game is determined not to meet a defined threshold, (part 130 of fig. 3). 
	Regarding claim 7, Lafky discloses transferring the one or more upgrade symbols generated from the outcome of the primary game from the primary game and displayed in a first section on a graphical user interface (GUI) of the EGM to an upgrade symbol meter displayed on a second section on the GUI of the EGM; and displaying the one or more upgrade symbols in the upgrade symbol meter in the second section on the GUI of the EGM while the player continues to play the primary game, (“free spin upgrades (such as additional wild symbols), player status upgrades (such as leveling-up to a next achievement level)”, par. 0157). 
	Regarding claims 8, 14, and 20, Lafky discloses establishing a credit balance for a placement of the one or more wagers to receive potential winnings resulting from the outcome of the primary game; selecting the primary game from a group of games consisting of video slots, video poker, video blackjack, video keno, video bingo, and a reel game, (“different primary wagering games, such as video poker games, video blackjack games, video keno, video bingo or any other suitable primary or base game may be implemented”, par. 0048), collecting at least three of the upgrade symbols for one or more categories of symbol types generated from the outcome of the primary game; using the gameplay functionality associated with the at least three of the upgrade symbols from the one or more categories of symbol types during the skill-based bonus game; and equating a quantifiable skill-based input equal to a skill-based action such that an increase in a number of the one or more quantifiable skill-based inputs increases the skill-based action by a factor of one, (“free spin upgrades (such as additional wild symbols), player status upgrades (such as leveling-up to a next achievement level)”, par. 0157 and part 122 of fig. 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ET/
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715